Case: 1:11-cv-08176 Document #: 417 Filed: 02/06/19 Page 1 of 1 Page|D #:4610

 

UN|TED STATES DlSTR|CT COURT
NORTHERN DlSTR|CT OF lLLlNOlS
219 SOUTH DEARBORN STREET

CH|CAGO, lLLlNOlS 60604

NOT|F|CAT|ON OF CHANGE OF ATTORNEY ADDRESS OR NAME

l. Complete this form and e-flle it, using the Notice of Change of Address event, in each
case that you list beloW.
2. Update your contact information in CM/ECF. Click HERE for update instructions.

 

Name Melissa A. Holyoak

Firm Hamilton Lincoln Law Instittue - Center for Class Action Fairness

Street Address 1629 K Street NW Suite 300

City/State/Zip Code Washington, DC 20006

Phone Number 573-823-5377

Email address melissa.holyoak@hlli.org

ARDC (lllinois State Bar members, only) n/a

If you have previously filed an appearance With this court using a different name, enter that name.

List all active cases in Which you currently have an appearance on f11e.

 

 

 

 

 

 

 

 

 

 

 

Case Number Case Title Assigned Judge
1:11-cv-06741 Redrnan v. RadioShack Corp. Judge Valdez

1:1 1-cv-07972 Pearson v. NBTY Judge Blakey

l:l l-cv-08176 In re Southwest Airline Vouch¢ Judge Kennelly
s/ Melissa Holyoak Feb. 5, 2018

 

 

Signature of Attorney

Rev. 01272016

Date

 

